               Case 2:19-cr-00448-DLR Document 60 Filed 01/15/21 Page 1 of 2



1    DAVID A. BYBEE (Ky. Bar No. 9962)
     Senior Litigation Counsel
2    Fraud Section, Criminal Division
     U.S. Department of Justice
3         1400 New York Ave NW
          Washington, D.C. 20530
4         Telephone: (202) 679-3099
          E-mail: David.Bybee2@usdoj.gov
5

6    Attorney for Plaintiff
     UNITED STATES OF AMERICA
7

8                              UNITED STATES DISTRICT COURT

9                               FOR THE DISTRICT OF ARIZONA
10

11   UNITED STATES OF AMERICA,                  No. 2:19-CR-448

12                Plaintiff,                    NOTICE OF APPEARANCE

13        v.

14
     James B. Panther, Jr.,
15   a/k/a “James Suqui” and “James
               Suquilanda,”
16

17                Defendant.

18

19        Comes now David A. Bybee, Senior Litigation Counsel, U.S.

20   Department of Justice, and files his appearance as counsel for the

21   United States in the above styled case.
22

23
     DATED this 15th day of January, 2021.
24

25

26

27

28
     Case 2:19-cr-00448-DLR Document 60 Filed 01/15/21 Page 2 of 2



1                                   Respectfully submitted,
2                                   DANIEL KAHN
                                    Acting Chief, Fraud Section
3                                   Criminal Division
                                    U.S. Department of Justice
4

5                                   /s/David A. Bybee
                                    DAVID A. BYBEE
6                                   Senior Litigation Counsel
                                    Fraud Section, Criminal Division
7                                   U.S. Department of Justice
                                    1400 New York Avenue, NW
8                                   Washington, DC 20005
                                    Tel: (202) 679-3099
9                                   Email: David.Bybee2@usdoj.gov
10
                                    Attorney for Applicant
11                                  UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                   2
